Exhibit 10.1

 

CONSULTANT:

·

Joanna Horobin, MB, ChB

VERASTEM, INC. CONTACT:

·

Robert Forrester

EFFECTIVE DATE:

·

July 1, 2015

 

[g137981mm01i001.jpg]

 

CONSULTING AGREEMENT

 

This Consulting Agreement (together with its attachments, this “Agreement”) made
as of June 10, 2015 and effective as of the date written above (the “Effective
Date”) is between Verastem, Inc. a Delaware corporation having an address at 117
Kendrick Street, Suite 500, Needham, MA 02494 (the “Company”), and Joanna
Horobin (“Consultant”). The Company desires to have the benefit of Consultant’s
knowledge and experience, and Consultant desires to provide Consulting Services
(defined below)  to the Company, all as provided in this Agreement.

 

1.             Consulting Services.  The Company hereby retains Consultant and
Consultant agrees to provide Consulting Services to the Company (the “Consulting
Services”) as it may from time to time reasonably request and as specified in
the Business Terms attached to this Agreement as Exhibit A (“Business Terms”). 
Any changes to the Consulting Services (and any related compensation
adjustments) must be agreed upon in writing between Consultant and the Company
prior to implementation of such changes.

 

1.1                               Performance.  Consultant agrees to render the
Consulting Services to the Company, or to its designee, (a) at such reasonably
convenient times and places as the Company may direct, (b) under the general
supervision of the Company, and (c) on a best efforts basis.  Consultant will
comply with all rules, procedures and standards promulgated from time to time by
the Company with regard to Consultant’s access to and use of the Company’s
property, information, equipment and facilities.  Consultant agrees to furnish
the Company with written reports with respect to the Consulting Services if and
when requested by the Company.

 

1.2                               Third Party Confidential Information. 
Consultant agrees not to use or disclose any trade secrets or other confidential
information of any other person, firm, corporation, institution or other entity
in connection with any of the Consulting Services without such third party’s
express written consent.

 

1.3                               Compliance with Policies.  If Consultant is a
faculty member at or employee of a university or hospital (“Institution”) or of
another company, Consultant represents and warrants that, pursuant to
Institution’s or company’s policies concerning professional consulting and
additional workload, Consultant is permitted to enter into this Agreement.  If
Consultant is required by Consultant’s Institution to disclose to it any
proposed agreements with industry, Consultant has made such disclosure.  If
Institution’s prior approval of this Agreement is required by Institution
policies, Consultant has obtained or will obtain and deliver to the
Company, Institution’s consent on the form attached to this Agreement prior to
commencing the Consulting Services.

 

--------------------------------------------------------------------------------


 

1.4                               Consultant Personnel.  In the event that
others are, or may hereafter become, associated with Consultant or are used by
Consultant in connection with the Consulting Services (“Consultant Personnel”),
Consultant agrees to procure from them agreements containing obligations
substantially identical in form and content to those contained in this
Agreement, and Consultant agrees to cooperate with the Company in procuring
execution by them of such assignments and other papers as may be required by the
terms of this Agreement.

 

2.             Compensation.  In consideration for the Consulting Services
rendered by Consultant to the Company, the Company agrees to pay Consultant the
fees set forth in the Business Terms attached hereto.   Unless otherwise
specified in the Business Terms, undisputed payments will be made by the Company
within thirty (30) days from the Company’s receipt of Consultant’s invoice. 
Invoices will contain such detail as the Company may reasonably require, and
will be payable in U.S. Dollars in accordance with the terms and provisions of
the Business Terms.  The Company will reimburse Consultant for reasonable and
pre-approved business expenses incurred by Consultant in the performance of the
Consulting Services as specified in the Business Terms.

 

3.             Inventions.

 

3.1                               Definition.  “Inventions” means all
inventions, discoveries, improvements, ideas, designs, processes, products,
computer programs, works of authorship, databases, gene sequences, cell lines,
samples, chemical compounds, assays, biological materials, mask works, trade
secrets, know-how, research and creations (whether or not patentable or subject
to copyright or trade secret protection) that Consultant makes, conceives or
reduces to practice, either alone or jointly with others, and that (a) result
from the performance of the Consulting Services, and/or (b) result from use of
facilities, equipment, supplies, Research Materials (defined below), or
Confidential Information (defined below) of the Company.

 

3.2                               Ownership.  Consultant will promptly disclose
all Inventions in confidence to the Company. Consultant agrees to irrevocably
transfer and assign and hereby does irrevocably transfer and assign to the
Company or its successors or designees the entire right, title and interest now
existing or that may exist in the future in and to all right, title and interest
in and to all Inventions and any and all related patents, patent applications,
copyrights, copyright applications, trademarks, trade names, trade secrets and
other proprietary and moral rights in the United States and throughout the world
(“Work Product”).  All Work Product will be the exclusive property of the
Company.  Consultant agrees to execute, at the Company’s request and expense,
all documents and other instruments necessary or desirable to confirm such
assignment.  In the event that Consultant does not, for any reason, execute such
documents within a reasonable time of the Company’s request, Consultant hereby
irrevocably appoints the Company as Consultant’s attorney-in-fact for the
purpose of executing such documents on Consultant’s behalf, which appointment is
coupled with an interest.  Consultant shall not attempt to register any works
created by Consultant pursuant to this Agreement at the U.S. Copyright Office,
the U.S. Patent & Trademark Office, or any foreign copyright, patent, or
trademark registry.  Consultant retains no rights in the Work Product and agrees
not to challenge the Company’s ownership of the rights embodied in the Work

 

2

--------------------------------------------------------------------------------


 

Product. Consultant further agrees to assist the Company in every proper way to
enforce the Company’s rights relating to the Work Product in any and all
countries, including, but not limited to, executing, verifying and delivering
such documents and performing such other acts (including appearing as a witness)
as the Company may reasonably request for use in obtaining, perfecting,
evidencing, sustaining and enforcing the Company’s rights relating to the Work
Product.

 

3.3                               Moral Rights.  If Consultant has any rights,
including without limitation “artist’s rights” or “moral rights” in the Work
Product which cannot be assigned (the “Non-Assignable Rights”), Consultant
agrees to waive enforcement worldwide of such rights against the Company. In the
event that Consultant has any such rights that cannot be assigned or waived,
Consultant hereby grants to the Company a royalty-free, paid-up, exclusive,
worldwide, irrevocable, perpetual license under the Non-Assignable Rights to
(i) use, make, sell, offer to sell, have made, commercialize, and further
sublicense the Work Product, and (ii) reproduce, distribute, create derivative
works of, publicly perform and publicly display the Work Product in any medium
or format, whether now known or later developed.

 

3.4                               Research Materials.  For Consulting Services
which involve laboratory work or experiments, “Research Materials” means all
materials (a) furnished by the Company, (b)  developed by Consultant in
connection with the Consulting Services, or (c)  the cost of which are
reimbursed to Consultant by the Company.  Research Materials include, in the
case of biological materials, all progeny and unmodified derivatives of those
materials, and in the case of chemical materials, all analogs, formulations,
mixtures and compositions of those materials. Research Materials are the sole
property of the Company.  Consultant agrees not to use or evaluate Research
Materials for any purpose other than as directed by the Company, and not to
transfer the Research Materials to any third party without the prior written
consent of the Company.  Consultant will use the Research Materials in strict
compliance with all laws and regulations.

 

3.5                               Records.  Consultant shall make and maintain
adequate and current written records of all Inventions, which records shall be
available to and remain the property of the Company at all times.

 

3.6                               Agreement with Institution.  This Agreement is
made subject to the understanding that Consultant, if affiliated with an
Institution, may be required to fulfill certain obligations, including teaching,
directing laboratory operations, conducting research, and publishing work.  It
is further understood that Consultant may have signed an agreement concerning
inventions with Institution, under which Consultant may be obligated to assign
to Institution certain inventions which arise out of or otherwise relate to
Consultant’s work at or for Institution or from Consultant’s use of certain of
its facilities or intellectual property.  In performing the Consulting Services,
Consultant agrees not to utilize Institution facilities or intellectual property
if the result of such use is that any Inventions will not be assignable solely
to the Company.  Use of Institution’s telephone, fax machines or computers for
communication purposes, however, will not constitute use of Institution’s
facilities under this Agreement.

 

3.7                               Work at Third Party Facilities.  Consultant
agrees not to make use of any funds, space, personnel, facilities, equipment or
other resources of a third party in performing the

 

3

--------------------------------------------------------------------------------


 

Consulting Services, and further agrees not to take any other action that would
result in a third party owning or having a right in any Inventions, unless
agreed upon in writing in advance by the Company.

 

4.             Confidential Information.

 

4.1                               Definition.  “Confidential Information” means
information with respect to the facilities and methods of the Company, Research
Materials, trade secrets, Inventions, systems, patents and patent applications,
procedures, manuals, confidential reports, financial or legal information,
business plans, prospects, or opportunities, personnel information, lists of
customers and suppliers, and information of third parties provided by the
Company to Consultant.  Confidential Information does not include information
which (i) is in the public domain or which becomes part of the public domain
through no wrongful act on Consultant’s part but only after it becomes so
publicly known, (ii) is already in Consultant’s possession at the time of
disclosure by the Company, other than by previous disclosure by the Company, as
evidenced by written or electronic records, or (iii) that becomes known to
Consultant through disclosure by a third party having the right to disclose the
information, as evidenced by written or electronic records.

 

4.2                               Obligations of Confidentiality.  Consultant
will not directly or indirectly publish, disseminate or otherwise disclose, use
for Consultant’s own benefit or for the benefit of a third party, deliver or
make available to any third party, any Confidential Information, other than in
furtherance of the purposes of this Agreement, and only then with the prior
written consent of the Company, and it is agreed and understood that all
Confidential Information shall remain the sole property of the Company. Without
the Company’s prior written approval, Consultant will not directly or indirectly
disclose to anyone the existence or terms of this Agreement or the fact that
Consultant has this arrangement with the Company.   If required, Consultant may
disclose the Confidential Information to a governmental authority or by order of
a court of competent jurisdiction, provided that such disclosure is subject to
all applicable governmental or judicial protection available for like material
and reasonable advance notice of such compulsory disclosure is given to the
Company.  Consultant will exercise all reasonable precautions to protect the
physical integrity and confidentiality of the Confidential Information, and will
not remove any Confidential Information or copies or derivations thereof from
the Company’s premises except to the extent necessary to fulfill the Consulting
Services, and then only with the Company’s prior consent.  Consultant may
disseminate or permit access to Confidential Information only to Consultant
Personnel who have a need to know such Confidential Information in the course of
the performance of their duties under this Agreement and who are bound to
protect the confidentiality of the Confidential Information consistent with the
terms of this Agreement. Consultant agrees to be responsible for any breach of
this Agreement by any of the Consultant Personnel. The Company will be entitled
to injunctive relief as a remedy for any breach of the terms of this Section 4.

 

4.3                               Third Party Confidential Information. 
Consultant recognizes that the Company has received and in the future will
receive from third parties confidential and proprietary information subject to a
duty on the Company’s part to maintain the confidentiality of such information
and to use it only for certain limited purposes.  Consultant agrees that
Consultant owes the Company and such third parties, during the term of this
Agreement and thereafter, a duty to hold all such confidential or proprietary
information in the

 

4

--------------------------------------------------------------------------------


 

strictest confidence in accordance with the Company’s obligations to such third
party, and agrees not to disclose it to any person, firm or corporation or use
it except in carrying out the Consulting Services for the Company consistent
with the Company’s agreement with such third party.

 

5.             Restrictions.  While Consultant is engaged by the Company and for
a period of twelve (12) months after the termination or cessation of such
engagement for any reason, Consultant will not:

 

(i)            within the United States or any other geographic region in which
Company conducts its business, and in any capacity, whether individually or as
an employee, consultant, director, officer, agent, advisor or otherwise, for or
on behalf of any entity (a “Competing Organization”), engage in any business
activities that are competitive with any of the material business activities of
Company, including without limitation the research, development, sale or
marketing of any competitive product of Company, unless her duties at such
Competing Organization do not include duties relating to any product, process,
service or business activity that competes or is reasonably expected to compete
with a material product, process, service or business activity in existence or
being conducted, provided or developed by Company, and provided that Consultant
has delivered to Company a written statement, confirmed by her prospective
employer or consulting client, as the case may be, describing Consultant’s
duties and stating that such duties are consistent with her obligations under
this Agreement.  As used in this Section 5(i), “competitive” activities means
discovering, developing or commercializing drugs that selectively target cancer
stem cells, and “competitive” products means drugs that selectively target
cancer stem cells; or

 

(ii)           recruit, solicit or hire any consultants of the Company or any
person who was a consultant of the Company during the twelve (12) month period
prior to the termination of Consultant’s engagement by the Company, or induce or
attempt to induce any of the Company’s employees to terminate their employment
with, or otherwise cease or diminish their relationship with, the Company or
accept employment with anyone else.

 

6.             Representations and Warranties.

 

6.1                               No Conflicts.  Consultant is under no
contractual or other obligation or restriction which is inconsistent with
Consultant’s execution of this Agreement or the performance of the Consulting
Services.  During the Term (as defined below), Consultant will not enter into
any agreement, either written or oral, in conflict with Consultant’s obligations
under this Agreement.  Consultant will arrange to provide the Consulting
Services in such manner and at such times that the Consulting Services will not
conflict with Consultant’s responsibilities under any other agreement,
arrangement or understanding or pursuant to any employment relationship
Consultant has at any time with any third party.

 

6.2                               Absence of Debarment.  Consultant represents
that (a) neither Consultant nor any Consultant Personnel has been debarred, and
to the best of Consultant’s knowledge is not under consideration to be debarred,
by the U.S. Food and Drug Administration (“FDA”) from working in or providing
consulting services to any pharmaceutical or biotechnology company under
Section 306(a) or 306(b) of the federal Food, Drug and Cosmetic Act (codified at
21 U.S.C. §§ 335a(a) and 335a(b)); (b) no debarred person will in the future be
employed by Consultant to perform any services hereunder in connection with any

 

5

--------------------------------------------------------------------------------


 

application for approval of a drug by the FDA; and (c) neither Consultant nor
any Consultant Personnel has a conviction on their record for which a person can
be debarred as decribed in Sections 306(a) or 306(b) of the federal Food, Drug
and Cosmetic Act.  Consultant further represents and warrants that should
Consultant or any Consultant Personnel be convicted in the future of any act for
which a person can be debarred as described in Sections 306(a) or 306(b) of the
federal Food, Drug and Cosmetic Act, Consultant shall immediately notify Company
of such conviction in writing.

 

6.3                               Assignment of Ownership in Work Product. 
Consultant represents and warrants that (i) Consultant has the right and
unrestricted ability to assign the Work Product to the Company as set forth in
Section 3 (including without limitation the right to assign any Work Product
created by Consultant’s employees or contractors); (ii) the Work Product has not
heretofore been published in whole or in part; and (iii) the Work Product will
not infringe upon any copyright, patent, trademark, right of publicity or
privacy, or any other proprietary or intellectual property right of any person,
whether contractual, statutory or common law.

 

6.4                               Compliance with Law.  Consultant covenants
that the services to be provided hereunder shall be in compliance with all
applicable laws, rules and regulations. Consultant acknowledges that Consultant
is subject to the Company’s insider trading policy, a copy of which has been
provided to Consultant.

 

6.5                               No Conflicting Agreements.  Consultant
represents that Consultant’s performance of all the terms of this Agreement and
as a provider of services to the Company does not and will not breach any
agreement to keep in confidence proprietary information, knowledge or data
acquired by Consultant in confidence or in trust prior to or during this
Agreement, and Consultant has not and will not disclose to the Company or induce
the Company to use any confidential or proprietary information or material
belonging to any previous employers or other third parties.  When performing the
Consulting Services, Consultant agrees to use only such materials and
information of any kind that Consultant has rightfully obtained and that are not
considered proprietary or confidential by any third party unless agreed to
otherwise by the Company in writing.

 

7.             Term and Termination.

 

7.1                               Term.  This Agreement will commence on the
Effective Date and continue for the term specified on the Business Terms (the
“Term”), unless sooner terminated pursuant to the express terms of this
Section 7 or extended by mutual agreement of the parties.

 

7.2                               Termination for Breach.  If either party
breaches in any material respect any of its obligations under this Agreement, in
addition to any other right or remedy, the non-breaching party may terminate
this Agreement in the event that the breach is not cured within ten (10) days
after receipt by that party of written notice of the breach.

 

7.3                               Termination by Either Party.  Either party may
terminate this Agreement (a) immediately at any time upon written notice to the
other party in the event of a breach of this Agreement by non-terminating party
which cannot be cured (for example, breach of the confidentiality obligation)
and/or (b) at any time without cause upon not less than thirty (30) days’ prior
written notice to the other party.

 

6

--------------------------------------------------------------------------------


 

7.4                               Effect of Expiration/Termination.  Upon
expiration or termination of this Agreement, neither the Company nor Consultant
will have any further obligations under this Agreement, except (a) for
liabilities accrued through the date of termination, and (b) the obligations
under Sections 3, 4, 5, 6, 7 and 8 hereof will survive. Upon expiration or
termination, and in any case upon the Company’s request, Consultant will return
immediately to the Company all tangible Confidential Information, including all
copies, reproductions and derivations thereof, and shall delete any such Company
Confidential Information from Consultant’s computer storage or any other media
(including, but not limited to, online and off-line libraries).

 

8.             Miscellaneous.

 

8.1                               Independent Contractor.  All Consulting
Services will be rendered by Consultant as an independent contractor, and this
Agreement does not create an employer-employee, partnership, agency or joint
venture relationship between the Company and Consultant.  Consultant will have
no rights to receive any employee benefits, such as health and accident
insurance, sick leave or vacation which are accorded to regular Company
employees. Consultant will not in any way represent herself to be an employee,
partner, joint venturer, or agent of the Company. Consultant is not authorized
to make any representation, contract, or commitment on behalf of the Company or
incur any liabilities or obligations of any kind in the name of or on behalf of
the Company.  Consultant shall work independently, without day-to-day direction
from the Company, and may adopt such arrangements as Consultant desires with
regard to the details of the Consulting Services performed under this Agreement,
the hours during which the Consulting Services will be provided, and the place
or places where the Consulting Services are to be furnished; provided that:
(a) such arrangements, details, hours and location of services shall be
consistent with the proper accomplishment of the agreed objectives of the
Company; and (b) such services by Consultant shall be performed in a manner
calculated to obtain the most satisfactory results for the Company.

 

8.2                               Taxes.  Consultant and the Company agree that
the Company will treat Consultant as an independent contractor for purposes of
all tax laws (local, state and federal) and file income reporting and other
forms consistent with such status.  Consultant agrees that, as an independent
contractor, neither Consultant nor Consultant’s employees are entitled to
unemployment benefits in the event this Agreement terminates, or to workers’
compensation benefits in the event that Consultant, or any employee of
Consultant, is injured in any manner while performing obligations under this
Agreement.  Consultant will be solely responsible to pay any and all local,
state, and/or federal income, social security and unemployment taxes for
Consultant and Consultant’s employees.  The Company will not withhold any taxes
or prepare W-2 Forms for Consultant, but will provide Consultant with a
Form 1099 if and to the extent required by law.  Consultant is solely
responsible for, and will timely file, all tax returns and payments required to
be filed with, or made to, any federal, state or local tax authority with
respect to the performance of services and receipt of fees under this Agreement.
Consultant is solely responsible for, and must maintain adequate records of,
expenses incurred in the course of performing services under this Agreement,
except as provided herein.  The Company will regularly report amounts paid to
Consultant with the appropriate taxing authorities, as required by law.
Consultant will provide the Company with Consultant’s taxpayer identification
number or social security number, as applicable.  Consultant agrees to

 

7

--------------------------------------------------------------------------------


 

indemnify the Company and its affiliates and hold them harmless from and against
any loss, cost, liability or expense (including attorney’s fees) incurred by the
Company or any of its affiliates on account of any breach of Consultant’s
obligations under this Section 9, or on account of any tax treatment of
Consultant by taxing authorities inconsistent with the terms hereof.

 

8.3                               Use of Name.  Consultant consents to the use
by the Company of Consultant’s name and likeness in written materials and oral
presentations to current or prospective customers, partners, investors or
others, provided that such materials or presentations accurately describe the
nature of Consultant’s relationship with and contributions to the Company.

 

8.4                               Indemnification.  Consultant shall indemnify
and hold the Company harmless from and against any and all demands, claims,
damages, losses, and expenses, including without limitation attorney’s fees, and
from and against any and all other liabilities incurred by any of the foregoing,
as a result of any action or omission by Consultant related in any way to the
Consulting Services.  For the avoidance of doubt, Consultant’s indemnification
obligations hereunder shall, without implied limitation, extend to (a) personal
injuries sustained by Consultant in the performance of services hereunder ;
(b) injury to or destruction of tangible or intangible property (including
computer equipment and electronic data), or any loss of use resulting therefrom,
caused by Consultant or Consultant Personnel ; and (c) violation of any statute,
regulation or other legal requirement regarding the work of Consultant or the
classification of Consultant for purposes of wages, hours, benefits or taxation.

 

8.5                               Assignability and Binding Effect.  The
Consulting Services to be rendered by Consultant are personal in nature. 
Consultant may not assign or transfer this Agreement or any of Consultant’s
rights or obligations hereunder except to a corporation of which Consultant is
the sole stockholder.  In no event will Consultant assign or delegate
responsibility for actual performance of the Consulting Services to any other
natural person except to Consultant Personnel as provided for under this
Agreement.  This Agreement will be binding upon and inure to the benefit of the
parties and their respective legal representatives, heirs, successors and
permitted assigns.  The Company may assign this Agreement to any other
corporation or entity which acquires (whether by purchase, merger, consolidation
or otherwise) all or substantially all of the business and/or assets of the
Company.

 

8.6                               Headings.  The section headings are included
solely for convenience of reference and will not control or affect the meaning
or interpretation of any of the provisions of this Agreement.

 

8.7                               Notices.  Any notices or other communications
from one party to the other will be in writing and will be given by addressing
the same to the other at the address or facsimile number set forth in this
Agreement.  Notices to the Company will be marked “Attention: General Counsel”.
Notice will be deemed to have been duly given when (a) deposited in the United
States mail with proper postage for first class Registered or Certified Mail
prepaid, return receipt requested, (b) sent by any reputable commercial courier,
delivery confirmation requested, (c) delivered personally, or (d) if promptly
confirmed by mail or commercial courier as provided above, when dispatched by
facsimile.

 

8

--------------------------------------------------------------------------------


 

8.8                               Amendment.  This Agreement may be amended or
modified only by a writing signed by authorized representatives of both parties.

 

8.9                               No Waiver.  No waiver of any term or condition
of this Agreement shall be valid or binding on either party unless the same
shall be been mutually assented to in writing by both parties.  The failure of
either party to enforce at any time any of the provisions of this Agreement, or
the failure to require at any time performance by the other party of any of the
provisions of this Agreement, shall in no way be construed to be a present or
future waiver of such provisions, nor in any way affect the right of either
party to enforce each and every such provision thereafter.  The express waiver
by either party of any provision, condition or requirement of this Agreement
shall not constitute a waiver of any future obligation to comply with such
provision, condition or requirement.

 

8.10                        Severability.  In the event that any one or more of
the provisions contained in this Agreement is, for any reason, held to be
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability will not affect any other provisions of this Agreement, and all
other provisions will remain in full force and effect.  If any provision of this
Agreement is held to be excessively broad, it will be reformed and construed by
limiting and reducing it so as to be enforceable to the maximum extent permitted
by law.

 

8.11                        Entire Agreement.  This Agreement constitutes the
entire agreement of the parties with regard to its subject matter, and
supersedes all previous written or oral representations, agreements and
understandings between the parties.

 

8.12                        Governing Law/Jurisdiction.  All disputes related to
or arising out of this Agreement shall be resolved in the state or federal
courts of the Commonwealth of Massachusetts, to whose exclusive jurisdiction
each party hereby consents.  This Agreement will be governed by, construed and
enforced in accordance with the laws of the Commonwealth of Massachusetts
applicable to contracts made and to be performed therein, without giving effect
to the principles thereof relating to the conflict of laws.

 

8.13                        Remedies.  Consultant’s obligations under this
Agreement are of a unique character that gives them particular value; breach of
any of such obligations will result in irreparable and continuing damage to the
Company for which there will be no adequate remedy at law; and, in the event of
such breach or threatened breach, the Company will be entitled to injunctive
relief and/or a decree for specific performance, an award of its attorney’s fees
incurred, and such other and further relief as may be proper. Consultant and the
Company further agree that no bond or other security shall be required in
obtaining such equitable relief.

 

8.14                        Counterparts.  This Agreement may be executed in any
number of counterparts, each of which will be deemed an original, but all of
which together will constitute one and the same instrument.

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement under
seal as of the Effective Date.

 

9

--------------------------------------------------------------------------------


 

 

VERASTEM, INC.

 

 

 

By:

/s/ John B. Green

 

 

 

 

Name:

John B. Green

 

 

 

 

Title:

Chief Financial Officer

 

 

duly authorized

 

 

 

 

 

 

 

CONSULTANT:

 

 

 

 

By:

/s/ Joanna Horobin

 

 

 

 

Name:

Joanna Horobin, MB, ChB

 

 

 

 

Title:

Consultant

 

10

--------------------------------------------------------------------------------


 

INSTITUTION ACKNOWLEDGEMENT
AND CONSENT FORM

 

Verastem, Inc. (the “Company”) is prepared to enter into the foregoing Agreement
with the consultant named on the preceding signature page (“Consultant”).  The
Company recognizes that as a member of the institution named below
(“Institution”), Consultant is responsible for ensuring that any consulting
agreement Consultant enters into with a for-profit entity is not in conflict
with the patent, consulting or other policies of Institution.  The proposed
Agreement requires Consultant, if required by Institution policies, to disclose
the proposed Agreement to Institution and/or to obtain Institution’s consent to
enter into the proposed Agreement.

 

Institution hereby acknowledges and consents to Consultant entering into the
foregoing Agreement.

 

 

INSTITUTION:

 

 

 

 

 

 

By

 

 

 

 

 

Print Name

 

 

 

 

Title

 

 

 

duly authorized

 

 

 

 

Date

 

 

 

11

--------------------------------------------------------------------------------


 

EXHIBIT A

 

BUSINESS TERMS

 

1.                                      Consulting Services:

 

Consultant will render those services on a schedule to be determined by mutual
arrangement between Consultant and the Company.  In addition, Consultant will be
available for a reasonable number of telephone and/or written consultations.

 

2.                                      Compensation:

 

As full compensation for the Consulting Services rendered during the Term, the
Company will pay Consultant $2,000 per day or $250 per hour.

 

On the last day of each calendar month, Consultant will invoice the Company for
Consulting Services rendered and expenses incurred during the preceding month.
Invoices should reference this Agreement and should be submitted to the
following address:

 

Accounts Payable

Verastem, Inc.

117 Kendrick Street, Suite 500

Needham, MA 02494

 

Or by email to: ap@verastem.com

 

3.                                Term:

 

This Agreement will be for an initial term of 12 months beginning on the
Effective Date, and may be extended for additional periods, at the Company’s
option and with Consultant’s consent.

 

12

--------------------------------------------------------------------------------